Citation Nr: 0327177	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  97-34 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disability characterized by residual urine.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative changes of the cervical spine.

4.  Entitlement to an initial evaluation in excess of 10 
percent for headaches, atypical migraine type.

5.  Entitlement to an initial evaluation in excess of 10 
percent for asthma, with a pulmonary nodule of the right 
upper lobe.

6.  Entitlement to an initial compensable evaluation for 
sinusitis, with polyps of the maxillary sinus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

The veteran's appeal also initially included the issue of 
service connection for a left shoulder disorder.  The 
veteran, however, indicated in a November 1999 statement that 
he was withdrawing his appeal on this claim.

The issues of entitlement to higher initial evaluations for 
degenerative changes of the cervical spine; headaches, 
atypical migraine type; asthma, with a pulmonary nodule of 
the right upper lobe; and sinusitis, with polyps of the 
maxillary sinus, will be addressed in the REMAND section of 
this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran has not been diagnosed as having a chronic 
genitourinary disability characterized by residual urine.

3.  The veteran's current low back disorder has not been 
shown to be etiologically related to service.


CONCLUSIONS OF LAW


1.  A genitourinary disorder characterized by residual urine 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his claimed 
disorders.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a January 2002 
letter.  See 38 U.S.C.A. § 5103.  This issuance, which 
includes the newly enacted provisions of 38 C.F.R. § 3.159, 
also contains a specific explanation of the type of evidence 
necessary to substantiate the veteran's claims, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  The specific requirements for a grant of the 
benefits sought on appeal will be discussed in further detail 
below, in conjunction with the discussion of the specific 
facts of this case.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

II.  Laws and regulations regarding service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
renal diseases, malignant tumors, and arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

III.  Genitourinary disorder

During service, the veteran was seen on multiple occasions 
for complaints regarding urination.  In March 1984, he 
reported blood in his urine, and nonspecific urethritis was 
diagnosed.  In November 1987, he reported trickling of his 
urine, but IVU x-rays were normal.  Subsequently, in March 
1996, he complained of terminal dribbling of his urine.  A 
cytoscopy, however, was within normal limits.

The veteran's January 1997 VA general medical examination 
report contains a diagnosis of inactive post void residual 
urine, with no symptoms noted clinically.

An undated Air Force base medical record, received by the RO 
in November 1999, reflects further complaints of 
"dribbling" urine.  An assessment of rule out urethral 
narrowing versus prostatic dysfunction/early hypertrophy was 
rendered.  

The veteran underwent a VA genitourinary examination in 
January 2000, during which he complained of continued 
dribbling following regular urination.  He also reported some 
urgency but denied stress incontinence.  The impression was 
terminal dribbling of a few drops of urine after urination, 
with no apparent pathologic abnormality.  The examiner 
recommended a urine analysis, a PSA, and a cystometrogram; 
the urine analysis and PSA were normal, and the veteran 
refused the cystometrogram.

A January 2000 VA treatment record contains an assessment of 
urinary frequency, most probably due to elevated fluid 
intake.  A VA urological evaluation from the same month was 
within normal limits.  The examiner noted a small bladder 
capacity.  

In reviewing the facts of this case, the Board is aware that 
the veteran has been treated for post void residual urine 
both during and after service.  That having been noted, none 
of the medical professionals who have addressed the veteran's 
complaints have attributed his reported symptoms to a 
disorder.  Although the Air Force record received in November 
1999 indicated that several possible disorders needed to be 
ruled out, the January 2000 VA examination revealed no 
pathologic abnormalities.  

A more complete picture of the veteran's claimed urological 
disability might have been obtained, had he undergone the 
cystometrogram recommended by the examiner who examined him 
in January 2000.  He refused this procedure, however.  In 
this regard, the Board notes that the VA's duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
a claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's failure to respond to the VA's efforts 
to assist him with the factual development of his claim, no 
further effort will be expended to assist him in this regard.  

As the medical evidence of record does not suggest a current 
chronic genitourinary disorder, let alone one related to 
service, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as articulated in the testimony 
from his November 1999 RO hearing.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
genitourinary disability characterized by residual urine, and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

IV.  Low back disorder

In April 1997, during service, the veteran was seen after 
injuring his back falling off a ladder.  Lumbar muscle spasm 
was diagnosed, but x-rays were within normal limits.  
Subsequent service medical records do not reflect further 
treatment for a chronic low back disorder.

A January 1997 VA general medical examination revealed full 
range of motion of the lumbar spine, and the examiner 
diagnosed pain without definite degenerative joint disease.  
X-rays revealed only minimal lumbar scoliosis.

The veteran's January 2000 VA spine examination was noted to 
be within normal limits with regard to the low back.  The 
examiner further noted that the January 1997 finding of 
minimal mid lumbar dextroscoliosis was a pre-existing 
condition, not related to military service.  

In April 2003, the veteran submitted additional medical 
evidence to the Board, accompanied by a waiver of RO review.  
This evidence includes a May 2003 statement from a VA doctor, 
who noted that the veteran suffered a "jarring injury to his 
lower back" as a result of a May 2002 automobile accident.  
A compression fracture of the lumbar spine was noted.  This 
doctor did not in any way suggest a relationship between this 
current injury and service.

Upon reviewing the medical evidence of record, the Board 
observes that the evidence dated prior to 2002 revealed only 
low back pain and scoliosis.  In this regard, the Board notes 
that pain, in and of itself and without an underlying 
diagnosis, does not constitute a disability for VA purposes.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, service 
connection may be granted for such congenital disorders as 
scoliosis only if there is evidence of in-service aggravation 
of the disorder.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90 
(June 18, 1990).  In this case, however, the examiner who 
conducted the January 2000 examination found no relationship 
between the veteran's scoliosis and service, and there is no 
other evidence of record suggesting such a relationship.

The noted April 2003 VA doctor's statement indicates a 
current compression fracture of the lumbar spine.  This 
doctor, however, attributed this current disorder to a May 
2002 automobile accident and did not in any way suggest a 
relationship between the disorder and service.  In the 
absence of medical evidence suggesting a reasonable 
possibility of a causal relationship between such disorder 
and service, a further VA examination addressing the etiology 
of this disorder is not "necessary" under 38 U.S.C.A. 
§ 5103A(d).  See 38 U.S.C.A. § 5103A(c)(4); see also Brannon 
v. Derwinski, 1 Vet. App. 314, 315-16 (1991) (concerning 
intercurrent causes).

As the medical evidence of record does not suggest a current 
low back disorder that is related to service, the only 
evidence of record supporting the veteran's claim is his own 
lay opinion, as articulated in the testimony from his 
November 1999 RO hearing.  Again, however, the veteran has 
not been shown to possess the requisite medical training or 
credentials needed to render or a competent opinion as to 
medical causation, and his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disorder, and this claim must be denied.  Again, 38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  


ORDER

Service connection for a genitourinary disability 
characterized by residual urine is denied.

Service connection for a low back disorder is denied.


REMAND

In this case, the veteran has not been afforded VA 
examinations addressing his service-connected degenerative 
changes of the cervical spine; headaches, atypical migraine 
type; asthma, with a pulmonary nodule of the right upper 
lobe; and sinusitis, with polyps of the maxillary sinus, 
since January 2000.  These examinations, conducted more than 
three years ago, are not sufficiently contemporaneous for 
rating purposes.  Accordingly, further examinations are 
necessary.

Moreover, the RO should consider the rating criteria 
described at 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
concerns intervertebral disc syndrome.  

In this regard, the Board notes that, during the pendency of 
this appeal, the criteria of Diagnostic Code 5293 were 
substantially revised.  See 67 Fed. Reg. 54345-54349 (August 
22, 2002).  The newly enacted provisions of Diagnostic Code 
5293 allow for intervertebral disc syndrome (preoperatively 
or postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The veteran, however, has 
not been notified of the newly enacted provisions of 
Diagnostic Code 5293 to date.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  This letter should 
include a specific explanation of the 
relative duties of the VA and the veteran 
in obtaining such evidence.

2.  The RO should then afford the veteran 
a VA orthopedic examination addressing 
the nature and extent of his cervical 
spine disorder.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  The 
examiner should perform any radiological 
studies of the cervical spine deemed 
necessary.  The examination of the 
cervical spine should include range of 
motion studies, commentary as to the 
presence and extent of any painful motion 
or functional loss due to pain, specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations (e.g., 
radiating pain into an extremity).  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  The RO should also afford the veteran 
a VA respiratory examination addressing 
the nature and extent of his asthma and 
sinusitis.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  The 
examination should encompass pulmonary 
function testing, information as to the 
present use (if any) of corticosteroids 
and other medications, and a description 
of the length and frequency of any 
incapacitating sinusitis episodes.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

4.  Additionally, the RO should afford 
the veteran a VA neurological examination 
addressing the nature and extent of his 
headaches.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  The 
examiner should describe the nature and 
frequency of any prostrating attacks 
resulting from the veteran's headaches.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

5.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claims of entitlement to 
higher initial evaluations for 
degenerative changes of the cervical 
spine; headaches, atypical migraine type; 
asthma, with a pulmonary nodule of the 
right upper lobe; and sinusitis, with 
polyps of the maxillary sinus.  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, the RO should issue a 
Supplemental Statement of the Case, with 
inclusion of 38 C.F.R. §§ 3.102 and 3.159 
(2002) and the newly revised criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  
The veteran should be allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



